                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                    CASE NO: 18-cv-24152-GAYLES/MCALILEY

TIM HORTONS USA, INC.
and TIM DONUT U.S. LIMITED, INC.,

             Plaintiffs,

v.

TIMS MILNER LLC, et al,

           Defendants.
___________________________________/

      ORDER ON CROSS-MOTIONS FOR PRELIMINARY INJUNCTION

      Pending before the Court is Plaintiff/Counter-Defendant Tim Horton USA, Inc.’s

(hereafter, “Plaintiff”) Motion for Preliminary Injunction, (ECF No. 27), and

Defendants/Counter-Plaintiffs Tims Milner, LLC, Tims 12 Mile LLC, Tims 8 Mile, LLC,

Tims Five-Mile, LLC, Tims Greenfield, LLC, Tims Evergreen, LLC, Tims Compuware,

LLC, Nicole Wilski, Jimmy Rahaim, and Baby Buford Holdings, LLC (hereafter,

“Defendants”) Motion for Preliminary Injunction, (ECF No. 62). The Motions have been

fully-briefed. (ECF No. 29, 37, 45, 71). The Honorable Darrin P. Gayles referred the

Motions to me upon the full consent of the parties. (ECF No. 49, 69, 122). The Court held

an evidentiary hearing on May 13 and 14, 2019. Having carefully reviewed the parties’

legal memoranda and the applicable law, and having considered the evidence presented at

the preliminary injunction hearing, the Court GRANTS Plaintiff’s Motion and DENIES

Defendants’ Motion.
       I.      INTRODUCTION

       Defendants are a collection of business entities and their owners and guarantors.

(ECF No. 32 at ¶¶ 4-13; ECF No. 62 at 1-2). Defendant Nicole Wilski is the sole member

of each of the entity Defendants. (ECF No. 32 at ¶¶ 6-13). Her husband, Defendant Jimmy

Rahaim is not a member of any of the defendant entities. Mr. Rahaim, however, entered

into a Guarantee, Indemnification, and Acknowledgement Agreement in connection with

each of the Franchise Agreements and signed certain of the Franchise Agreements as a

Guarantor. (See ECF No. 36 at ¶ 201). Plaintiff is the franchisor of the Tim Hortons brand

and franchises restaurants throughout the United States. (ECF No. 32 at ¶ 14). In 2016,

Defendants and Plaintiff and its affiliate Tim Donuts U.S. Limited, Inc. (hereafter,

“Plaintiff’s Affiliate”) entered into Franchise Agreements and Lease Agreements (together,

the “Agreements”)1 that provided for Defendants’ ownership and operation of franchised

Tim Hortons restaurants at seven locations in Michigan (the “Restaurants”). 2 (ECF No. 32



1
  The terms of the separate agreements are not identical but are sufficiently similar in all respects
material to the determination of the motions for preliminary injunction. To avoid confusion and
the need for repetitive citations, the Court will cite to the Franchise and Lease Agreement for
Restaurant No. 3500, (Plaintiff’s Exhibits (hereafter “PX”)s 1, 2), as representative of the terms
stated in the Agreements generally. Additionally, depending on the ownership of the premises for
each of the Restaurants, Defendants entered into either a lease or sublease with Plaintiff’s Affiliate.
The distinction between a lease and sublease is not pertinent to the Court’s determination herein.
Thus, the Court will refer to the agreements between Plaintiff’s Affiliate and Defendants providing
for Defendants’ use of the premises for the Restaurants, as the “Leases” herein.
2
  Plaintiff’s Affiliate is a party to this lawsuit but has not joined in Plaintiff’s Motion for
Preliminary Injunction. The Lease Agreements at issue in the Motions are between Plaintiff’s
Affiliate and Defendant. Notably, any failure to pay monies owed to Plaintiff’s Affiliate, under the
Lease Agreements or otherwise, is a default under the Franchise Agreements between Plaintiff and
Defendants. (See, e.g., PX 1 at 1.05, 12.01). Therefore, the terms and alleged breach of the Lease
Agreements are material to whether the Franchise Agreements were properly terminated.

                                                  2
at ¶¶ 38-73).

       Each of the Franchise Agreements grants Defendants the right to operate one Tim

Hortons restaurant in a specific location and to use the Tim Hortons trademarks. (See, e.g.

PX 1 at § 1.01). In return, among other terms and conditions, Defendants agreed to pay

Plaintiff royalties, advertising and other fees. (Schaefer Decl., ECF No. 96 at ¶ 41; see,

e.g., PX 1 at §§ 4.04 – 4.06). The royalty fee is calculated as a percentage of weekly gross

sales, and is compensation for Defendants’ use of Plaintiff’s system and trademarks.

(Schaefer Decl., ECF No. 96 at ¶ 41; PX 1 at § 4.04) The advertising fee is calculated as a

percentage of monthly gross sales and provides for advertising, sales promotion, and public

relations expenditures made by Plaintiff on behalf of all Tim Hortons restaurants. (Schaefer

Decl., ECF No. 96 at ¶ 41; see, e.g., PX 1 at §4.05).

       Additionally, pursuant to the Lease Agreements, Defendants agreed to pay as rent a

percentage of monthly gross sales, as well as to pay other charges associated with the leased

premises, including taxes, utilities, common area assessments and charges, and other types

of costs associated with the common areas of the leased premises. (Ostaszewicz Decl., ECF

No. 97 at ¶ 8). Defendants, however, maintain that they reached a verbal agreement with

two employees of Plaintiff prior to execution of the Agreements, that they are only required

to pay rent based on a flat percentage of gross sales, and are not required to pay as

additional rent all real estate taxes and assessments, sales taxes, common area maintenance

charges and assessments, certain utilities, and personal property taxes (together, the

“Additional Rent Amounts”). (Schaefer Decl., ECF No. 96 at ¶ 50; May 14, 2019 Hrg.

Trans., ECF No. 121 at 62: 10-25).

                                             3
       Per the Agreements, Defendants would report gross sales on a weekly basis through

an online interface. (PX 1 at § 4.04). Based on the sales reported by Defendants, Plaintiff

would calculate the amounts owed and invoice Defendants for the amounts due based on

reported sales. Plaintiff also invoiced Defendants for all independently calculated amounts,

such as taxes, utilities, and various fees, among others. The invoices were available to

Defendants through an internet-based system called “Tim Zone” used by all of Plaintiff’s

franchisees. (Wilski Aff., ECF No. 95-1 at ¶ 9; Ostaszewicz Decl., ECF No. 97 at ¶ 22). If

Defendants disagreed with or had questions regarding an invoice, they could dispute the

invoice through an online dispute system called GBS. (Wilski Aff., ECF No. 95-1 at ¶¶ 9,

12; May 14, 2019 Hrg. Trans., ECF No. 121 at 104:14-19). Each Friday, if the invoices

were not timely disputed, Plaintiff would deduct the amounts invoiced from Defendants’

accounts. (Wilski Aff., ECF No. 95-1 at ¶ 9).

       From early in the relationship, Defendants were concerned with the accuracy of

Plaintiff’s accounting and billing procedures. (Wilski Aff., ECF No. 95-1 at ¶¶ 8, 11).

Defendants disputed invoices through the GBS dispute system. (Id.). In this lawsuit,

Defendants claim that many of their disputes were never addressed or resolved and that

Plaintiff has, and continues to, incorrectly demand payment from the Defendants for

amounts past due. (Wilski Aff., ECF No. 95-1 at ¶ 35; see generally Counterclaim, ECF

No. 18 at ¶¶ 38-74). Ultimately, due at least in part to their issues with Plaintiff’s

operational systems, Defendants decided to sell the Restaurants and advised Plaintiff of

such. (Wilski Aff., ECF No. 95-1 at ¶ 16). Plaintiff introduced Defendants to a potential



                                             4
buyer of Plaintiff’s Restaurants, Kava Restaurants, LLC (“Kava”). (Wilski Aff., ECF No.

95-1 at ¶ 17).

       On or about June 19, 2018, Defendants entered into an Asset Purchase Agreement

with Kava, for the sale of the Restaurants to Kava. (Wilski Aff., ECF No. 95-1 at ¶ 24).

The Franchise Agreements give Plaintiff the right to approve any sale, however, before it

can be final. (See, e.g. PX 1 at 11.02(a)). As is its standard procedure, Plaintiff conditioned

its approval of the sale upon full payment from Defendants of all past-due amounts. (May

14, 2019 Hrg. Trans., ECF No. 121 at 8:14-25; see also, e.g. PX 1 at 11.03(b)(vii)).

Defendants disputed that they owed the amounts Plaintiff sought. (ECF No. 62 at 2; May

14, 2019 Hrg. Trans., ECF No. 121 at 7:13-8:3). The sale of the Restaurants was repeatedly

delayed while Plaintiff and Defendants negotiated payment of the past due amounts. (ECF

No. 62 at p. 7, ¶ 7; Wilski Aff., ECF No. 95-1 at ¶¶ 25, 31). The parties were unable to

reach a resolution and Plaintiff filed this action on October 9, 2018. (ECF No. 1). The next

day Plaintiff issued Notices of Default to Defendants which stated that Defendants had

breached the Agreements by failing to pay the past due amounts. (Schaefer Decl., ECF

No. 96 at ¶ 52). The Notices gave Defendants ten days to cure their financial default,

otherwise Plaintiff would terminate the Agreements. (Schaefer Decl., ECF No. 96 at ¶ 53;

see also PXs 26-32). Defendants failed to cure the defaults during the cure period.

(Schaefer Decl., ECF No. 96 at ¶ 54). On November 13, 2018, Plaintiff issued Notices of

Termination of the Agreements to Defendants notifying them that the Agreements

terminated effective November 12, 2018. (Schaefer Decl., ECF No. 96 at ¶ 55; see also

PXs 33-39).

                                              5
       Defendants nonetheless continued to operate the Restaurants and the parties

continued their efforts to negotiate a resolution of their dispute. (Wilski Aff., ECF No. 95-

1 at ¶ 38). Plaintiff continued to supply Defendants with approved supplies and Defendants

continued to make certain payments for rent, royalties, and ad-fund contributions. (Id.) The

parties were unable to resolve their dispute, however, and in January 2019 Defendants

ceased making any payments to Plaintiff. (Wilski Aff., ECF No. 95-1 at ¶¶ 38). Shortly

thereafter, in February 2019 Plaintiff cut off Defendants’ supply of approved products.

(Wilski Aff., ECF No. 95-1 at ¶¶ 40). On April 25 2019, Kava terminated the Asset

Purchase Agreement. (Wilski Aff., ECF No. 95-1 at ¶¶ 44). Still, Defendants continued to

operate, at first with stored supplies, and later using supplies from vendors not approved

by Plaintiff. (May 14, 2019 Hrg. Trans., ECF No. 121 at 82:21-85:23, 100:1-9). With the

exception of one location, all of Defendants’ Restaurants were still in operation as of the

evidentiary hearing on May 13 and 14, 2019.3 (May 14, 2019 Hrg. Trans., ECF No. 121 at

80:1-8).

       The parties filed cross-motions for preliminary injunction now before the Court.

(ECF Nos. 27, 62). Plaintiff asks the Court enjoin Defendants from using any of the

Plaintiff’s trademarks or service marks, and from representing the Restaurants as genuine

and authorized Tim Hortons restaurants. (ECF No. 27 at 4-5). For their part, Defendants

ask the Court to, inter alia, enjoin Plaintiff and Plaintiff’s Affiliate so as to “maintain the



3
 The Lease on the location for Store 3500 expired after the filing of this lawsuit and that store has
ceased operation. (May 14, 2019 Hrg. Trans., ECF No. 121 at 79: 7 - 80:4).

                                                 6
status quo” as of February 2019. (ECF No. 62 at 3-4). This would include requiring the

Plaintiff to supply Defendants with approved products and permit Defendants to use

Plaintiff’s marks, and barring Plaintiff and Plaintiff’s Affiliate from evicting Defendants

from any of the Restaurants or taking any other “self-help measures designed to drive

[Defendants] out of business,” until the resolution of this lawsuit. (Id. at 4)

        At the evidentiary hearing on the parties’ cross-motions for preliminary injunction,

Plaintiff presented testimony from Stephen Ostaszewicz and Robin Schaefer. Defendant

Nicole Wilski testified for Defendants. The witnesses’ direct testimony was presented

through declarations and affidavits filed with the Court prior to the hearing. (See ECF Nos.

70 at ¶ 5; 95-97).

        II.      ANALYSIS

                 A.    Standard for Preliminary Injunction

        A district court may grant injunctive relief if the movant shows the following: (1) a

substantial likelihood of success on the merits; (2) that irreparable injury will be suffered

unless the injunction issues; (3) the threatened injury to the movant outweighs whatever

damage the proposed injunction may cause the opposing party; and (4) if issued,

the injunction would not be adverse to the public interest. McDonald's Corp. v. Robertson,

147 F.3d 1301, 1306 (11th Cir. 1998) (citations omitted); see also Schiavo ex. rel Schindler

v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005)).

        A movant seeking a preliminary injunction must show a substantial likelihood of

success on at least one of its claims. Schiavo ex rel. Schindler v. Schiavo, 357 F. Supp. 2d

1378,         1384    (M.D.    Fla.    2005), aff'd, 403     F.3d      1223       (11th   Cir.

                                               7
2005). A preliminary injunction is an “extraordinary and drastic remedy not to be granted

unless the movant clearly established the burden of persuasion as to the four

requisites.” McDonalds, 147 F.3d at 1306 (citation and quotation marks omitted).

              B.     Plaintiff’s Motion for Preliminary Injunction

       Plaintiff seeks a preliminary injunction in connection with its claims for trademark

infringement and false designation under the Lanham Act and breach of contract. (ECF

No. 29 at 9-12). Because the Court finds that Plaintiff is entitled to a preliminary injunction

in connection with its Lanham Act claims, it is not necessary to reach the breach of contract

claim. See Schiavo ex rel. Schindler v. Schiavo, 357 F. Supp. 2d 1378, 1384 (M.D. Fla.

2005), aff'd, 403 F.3d 1223 (11th Cir. 2005) (“To obtain [] injunctive relief, [a party] must

show a substantial likelihood of success on at least one claim.”).

                     1.      Plaintiff is Likely to Succeed on the Merits

       The test for liability under both of Plaintiff’s Lanham Act claims is the same.

Chanel, Inc. v. Besumart.com, 240 F. Supp. 3d 1283, 1289 (S.D. Fla. 2016) (citations

omitted) (the tests for liability for false designation and trademark infringement under the

Lanham Act and for trademark infringement under Florida’s common law4 are the same).

Plaintiff must show “(1) that the plaintiff had enforceable trademark rights in the mark or

name, and (2) that the defendant made unauthorized use of it “such that consumers were

likely to confuse the two.” Custom Mfg. & Eng'g, Inc. v. Midway Servs., Inc., 508 F.3d



4
 THUSA has also brought a claim under Florida common law for trademark infringement. (ECF
No. 32, at 20).

                                              8
641, 647 (11th Cir. 2007) (citations omitted). There is no dispute that Plaintiff owns all

rights to the Tim Horton’s trademarks.5

       The Eleventh Circuit has held that where a franchisor seeks a preliminary injunction

against a former franchisee on a claim of trademark infringement, the franchisor must make

“some type of showing that the franchisor properly terminated the contract purporting to

authorize the trademarks’ use, thus resulting in the unauthorized use of trademarks by the

former franchisee.” McDonald’s, 147 F.3d at 1308 (emphasis added).6 Defendants argue

that Plaintiff has failed to make this showing because the amounts due remain in dispute,

(ECF No. 37 at 9-10). They also argue that Plaintiff cannot make this showing because it

failed to provide the Defendants with sufficient documentation to support the monies they

claim are due, until after it terminated the Franchise Agreements, (May 14, 2019 Hrg.

Trans., ECF No. 121 at 187: 4 – 193:8).


5
  Defendants admit the allegations contained in the second sentence of Paragraph 25 of the
Amended Complaint, (ECF Nos. 36 at ¶ 25), which states that “THUSA owns, and was the first to
adopt and use, the THUSA Marks as trademarks and service marks and all right, title, and interest
in and to the THUSA Marks and the design, décor and image of TIM HORTONS restaurants
remains vested solely in THUSA.”) (ECF No. 32 at ¶ 25).
6
  At the evidentiary hearing, the parties agreed that McDonalds provides the standard by which
this Court will determine whether it is appropriate to grant a preliminary injunction or not. (May
14, 2019 Hrg. Trans., ECF No. 121 at 173: 23-175:6; 181: 6-8). Despite their agreement that the
standard enunciated in McDonalds applies herein, Defendants argued at the hearing and in their
briefing that the injunction Plaintiff seeks, which would prohibit Defendants from operating the
Restaurants and from using the Plaintiff’s trademarks, is a mandatory or affirmative injunction that
requires a higher level of proof. (ECF No. 37 at 7; May 14, 2019 Hrg. Trans., ECF No. 121 at
198:5 – 199: 9). The McDonalds’ Court rejected this very argument. (“The Robertsons' attempt to
characterize as mandatory the injunction at issue, which prohibits the Robertsons from operating
the Blanding Boulevard restaurant and from using McDonald's trademarks, is incorrect . . . .
Rather, the preliminary injunction here falls into the category of prohibitory injunctions. . . a
prohibitory injunction ‘restrains’ a party from further action.”). 147 F.3d at 1306 n.2. Defendants’
argument that Plaintiff should be held to a higher burden of proof is without merit.

                                                 9
       The Defendants do not dispute, however, that the Agreements call for their payment

to Plaintiff of approximately $225,000.00 of Additional Rent Amounts, which the

Defendants have refused to pay. (May 13, 2019 Hrg. Trans., ECF No. 120 at 23:25 –

24:18). The Defendants do not challenge the adequacy of Plaintiff’s documentation to

support these claimed amounts. Rather, they acknowledge that they have refused to make

these payments, in reliance on an alleged verbal agreement they made with employees of

Plaintiff, before the parties entered into the written Agreements. (May 14, 2019 Hrg.

Trans., ECF No. 121 at 62:10-25, 64:19 – 65:15).

       As acknowledged by Defendants, however, the Agreements clearly state that

Defendants are responsible for payment of these charges, and the Agreements include

integration clauses that expressly preclude the parties’ reliance on any prior agreements or

representations that conflict with its terms. (May 14, 2019 Hrg. Trans., ECF No. 121 at

63:1 – 64:1; see, e.g. PX 2 at §§ 7-9, 11, 45(f); PX 1 at § 18.02). Under Florida law,

evidence of prior agreements cannot be used to vary or contradict the unambiguous

language of a valid contract. Chase Manhattan Bank v. Rood, 698 F.2d 435, 436 (11th

Cir.1983); see also Eclipse Med., Inc. v. Am. Hydro-Surgical Instruments, Inc., 262 F.

Supp. 2d 1334, 1343 (S.D. Fla. 1999), aff'd sub nom. Eclipse Med., Inc. v. Am. Hydro-

Surgical, 235 F.3d 1344 (11th Cir. 2000). The Agreements require Defendants to pay these

substantial Additional Rent Amounts, that were due as of the Notices of Default.

       The Court need not determine the accuracy of every remaining charge included in

the Notices of Default to resolve the preliminary injunction motions; the Additional Rent

Amounts are sufficient to establish Defendants’ financial default. A default notice need not

                                            10
be flawless to be enforceable. “Substantial compliance [] is all that is required for notices

of default, and substantial compliance exists even if the amount demanded in the default

notice is incorrect.” Tim Hortons USA, Inc. v. Singh et al., No. 16-23041-CIV, 2017 WL

4837552, at *10 (S.D. Fla. Oct. 25, 2017) (citing Suntrust Bank v. Ruiz, 648 Fed. App’x

757, 760 (11th Cir. 2016)). On this record, Plaintiff has made a sufficient showing that it

properly terminated the Franchise Agreements such that Defendants’ continued use of

Plaintiff’s trademarks is unauthorized. The Court thus finds that Plaintiff is likely to

succeed on the merits of its Lanham Act claims.

                      2.      Plaintiff Will Be Irreparably Harmed in the Absence of an
                              Injunction

       Next, the Court must determine whether Defendants’ conduct will cause irreparable

injury to Plaintiff if the Court does not issue a preliminary injunction. “[G]rounds for

irreparable injury include loss of control of reputation, loss of trade, and loss of goodwill.

Irreparable injury can also be based upon the possibility of confusion.” Ferrellgas

Partners, LP v. Barrow, 143 Fed. App’x 180, 190 (11th Cir. 2005) (quoting Pappan

Enters., Inc. v. Hardee's Food Sys., Inc., 143 F.3d 800, 805 (3d Cir. 1998)).

       According to Plaintiff, Defendants’ continued operation of the restaurants using the

Tim Horton’s trademarks will cause confusion among consumers such that any

shortcomings at Defendants’ restaurants will be attributed to Plaintiff. (Schafer Decl., ECF

No. 96 at ¶ 59). Additionally, Plaintiff submits that if Defendants are allowed to continue

operating under Plaintiff’s trademarks, Plaintiff will no longer have control over the

Restaurants. (Id. at ¶ 60).


                                             11
       Plaintiff has established that Defendants have sold unapproved products while using

the Plaintiff’s trademarks. Ms. Wilski testified that after Plaintiff stopped supplying the

Restaurants, and her supply of approved products had run out, Defendants began to sell

unapproved products. (May 14, 2019 Hrg. Trans., ECF No. 121 at 81:21-82:2).7

Defendants have sold unapproved doughnuts, croissants, coffee, and perishable items, such

as turkey, ham, and cold cuts for sandwiches. (May 14, 2019 Hrg. Trans., ECF No. 121 at

82:21 – 85:23; 100: 1-9). It is clear that Defendants are offering the public unapproved

goods that Plaintiff is unable to control or regulate.

       Defendants argue that Plaintiff has failed to articulate any precise injury or

immediate threatened harm that it may suffer absent an injunction. (ECF No. 37 at 11-12;

(May 14, 2019 Hrg. Trans., ECF No. 121 at 200: 5-24). They urge that Plaintiff has

provided no concrete evidence that Defendants have fallen below Plaintiff’s operational

standards. This argument, however, misunderstands the standard that applies for a

trademark owner to establish irreparable harm.8             As the Eleventh Circuit stated in



7
 Although Ms. Wilski initially testified that she maintained a supply of authorized coffee, she later
clarified that, although she still had a supply of some authorized coffee, Defendants were selling
unapproved non-proprietary coffee at some of their locations. (May 14, 2019 Hrg. Trans., ECF
No. 121 at 84: 11-85:23).
8
  Defendants’ citation to H2O to Go, LLC v. Martinez, as authority that THUSA has failed to
establish irreparable harm, is inapposite. (ECF No. 37 at 11; May 14, 2019 Hrg. Trans., ECF No.
121 at 199:2-202:12). The franchise agreement in that case required the parties to arbitrate any
disputes, which circumscribed the court’s authority to issue a preliminary injunction. Case No. 05-
21353, 2005 WL 2065220 * 4 (S.D. Fla. Aug. 22, 2005) report and recommendation adopted at
H2O to Go, LLC v. Martinez, Case No. 05-21353 at ECF No. 41 (S.D. Fla. Sept. 22, 2005)
(PACER). The standard applied by the H2O to Go Court is not appropriate to the motions before
this Court.

                                                 12
Ferrellgas, “a plaintiff need not show that the infringer acted in such a way as to damage

the reputation of the plaintiff. It is the loss of control of one's reputation by the adoption of

a confusingly similar mark that supplies the substantial threat of irreparable harm.” 143

Fed. App’x at 190-91. Plaintiff has demonstrated the requisite lack of control over the

reputation of the Tim Horton’s franchise, and is not required to produce evidence of a

specific deficient product, or operational deficiencies, to support the threat of irreparable

harm. The Court finds that Plaintiff has established that it will be irreparably harmed in the

absence of a preliminary injunction.

                      3.     The Balance of the Harms Weighs in Favor of Entry of a
                             Preliminary Injunction in Plaintiff’s Favor

       The Court must next determine whether the threatened injury to Plaintiff outweighs

the damage an injunction might cause Defendants.

       Defendants argue that Plaintiff has failed to present specific evidence that

Defendants’ continued operation of the Restaurants has or will harm the goodwill of the

Tim Hortons brand, whereas Defendants will suffer incurable harm if the injunction is

granted and they are unable to continue operating their Restaurants. (ECF No. 37 at 13).

Importantly, the potential harm faced by Defendants is of their own making. Courts in this

and other Circuits have found that a franchisee that has breached the terms of its franchise

agreement cannot complain of the harm it would suffer if a court enjoins it from the

continued use of the franchisor’s trademarks. See e.g. S & R Corp. v. Jiffy Lube Int'l, Inc.,

968 F.2d 371, 379 (3rd Cir. 1992) (upholding preliminary injunction and finding that

franchisee's “self-inflicted harm is far outweighed by the immeasurable damage done Jiffy


                                               13
Lube by the infringement of its trademark”); Burger King Corp. v. Majeed, 805 F. Supp.

994, 1006 (S.D. Fla. 1992) (applying same reasoning in granting preliminary injunction).

       Although a preliminary injunction may well cause Defendants to suffer financial

losses, that harm is a result of Defendants’ own failure to comply with the Agreements.

Weighing Defendants’ self-inflicted injury against Plaintiff’s immeasurable losses to its

hard-earned goodwill, the Court finds that the balance of harms weighs in favor of granting

Plaintiff’s requested injunctive relief.

                      4.     The Public Interest is Served by Entry of a Preliminary
                             Injunction in Plaintiffs’ Favor

       A preliminary injunction in this case “is not adverse to the public interest, because

the public interest is served by preventing consumer confusion in the marketplace.”

Davidoff, 263 F.3d at 1304. “In a trademark or service mark infringement case, a third

party, the consuming public, is present and its interests are paramount. Indeed, when a

trademark is said to have been infringed, what is actually infringed is the right of the public

to be free of confusion and the synonymous right of the trademark owner to control his

product's reputation.” Sundor Brands, Inc. v. Borden, Inc., 653 F. Supp. 86, 93 (M.D. Fla.

1986) (citation omitted).

       Defendants argue that there is no risk of confusion because “Defendants are selling

legitimate Tim Hortons branded products compliant with Plaintiff’s (purportedly) strict

quality control standards.” (ECF No. 37 at 14). Ms. Wilski herself confirmed that this is

not true, as Defendants are selling unapproved products. (May 14, 2019 Hrg. Trans., ECF

No. 121 at 82:21 – 85:23; 100: 1-9). Plaintiff has shown that there is a risk of consumer


                                              14
confusion; the granting of a preliminary injunction would not be adverse to the public

interest.

       In sum, Plaintiff has established the four prerequisites for a preliminary injunction

and is entitled to injunctive relief.

               C.       Defendant’s Motion for Preliminary Injunction

       Defendants seek a preliminary injunction in connection with their claims that (1)

Plaintiff breached the Franchise Agreements when it terminated the Agreements without

good cause and (2) that Plaintiff has breached the implied covenant of good faith and fair

dealing by failing to act reasonably in connection with its exercise of discretion related to

the approval of the sale of the Restaurants to Kava. (ECF No. 62 at 14-16).

       The Court has found that Plaintiff is substantially likely to establish that they

properly terminated the Agreements. For the same reasons, the Court finds that Defendants

have not shown a likelihood of success on the merits on their claim that Plaintiff breached

the Agreements by terminating Defendants without good cause. Additionally, because

Defendants have failed to show a likelihood of success that a specific provision of the

Franchise Agreements was breached, their claim for Breach of the Implied Covenant of

Good Faith and Fair Dealing also fails. The Court thus finds that Defendants have failed to

establish a likelihood of success on the merits on their two claims and they are not entitled

to injunctive relief.

       III.    NECCESITY OF SECURITY BOND

       Pursuant to Federal Rule of Civil Procedure 65(c), “[t]he court may issue a

preliminary injunction ... only if the movant gives security in an amount that the court

                                              15
considers proper to pay the costs and damages sustained by any party found to have been

wrongfully enjoined or restrained.” And yet, “it is well-established that the amount of

security required by the rule is a matter within the discretion of the trial court, and the court

may elect to require no security at all.” BellSouth Telecomms., Inc. v. MCIMetro Access

Transmission Servs., LLC, 425 F.3d 964, 971 (11th Cir. 2005) (quotation omitted).

Because the Court has determined that Plaintiff is entitled to entry of a preliminary

injunction in its favor, the burden of establishing a rational basis for the amount of any

proposed bond rests with Defendants, who seek the security of a bond. Medi-Weightloss

Franchising USA, LLC v. Sadek, No. 8:09-cv-2421-T-24MAP, 2010 WL 1837767, at *8

(M.D. Fla. Mar. 11, 2010).

       Defendants argue that Plaintiff should be required to post a bond in the amount of

$2.5 million based upon the $1.2 million value of the sale of the Restaurants under the

abandoned Asset Purchase Agreement, $250,000.00 of expected total legal fees and costs

expended by Defendants, and the loss of income from the Restaurants Defendants will face

as a result of being enjoined. (ECF No. 106 at 5). Plaintiff argues that it should not be

required to post a bond due to Plaintiff’s strong financial status and clear ability to satisfy

a judgment rendered against it. Defendants fail to address Plaintiff’s ability to satisfy a

judgment in the event that damages are awarded to Defendants.

       The Court is satisfied that Plaintiff will be able to pay damages to the Defendants,

should any be awarded, and thus no bond will be required. See e.g., CITGO Petroleum

Corp. v. Mid-State Energy, Inc., 8:12-cv-876-T-33MAP, 2012 WL 1405710, at *2 (M.D.

Fla. Apr. 23, 2012) (enjoining defendants and noting that the plaintiff corporation was not

                                               16
required to post a bond due to its size, financial resources, and the court’s confidence that

it would be able to satisfy any future judgment against it); Burger King Corp. v. Duckrey,

851 F. Supp. 2d 1325, 1332 (S.D. Fla. 2011) (holding that the plaintiff did not have to post

a bond based on its financial status).

        IV.   CONCLUSION

        In sum, for the reasons stated herein, the Court GRANTS Plaintiff/Counter-

Defendant Tim Horton USA, Inc.’s Motion for Preliminary Injunction, (ECF No. 27).

Defendants/Counter-Plaintiffs Tims Milner, LLC, Tims 12 Mile LLC, Tims 8 Mile, LLC,

Tims Five-Mile, LLC, Tims Greenfield, LLC, Tims Evergreen, LLC, Tims Compuware,

LLC, Nicole Wilski, Jimmy Rahaim, and Baby Buford Holdings, LLC are hereby

immediately restrained and enjoined from using, in connection with the advertising,

promotion, and sale of any food products or services, any of Plaintiff’s trademarks or

service marks, and from holding the Restaurants out to the public as genuine and authorized

TIM HORTONS® restaurants.

        The Court DENIES Defendants/Counter-Plaintiffs’ Motion for Preliminary

Injunction, (ECF No. 62).

        DONE AND ORDERED in Chambers in Miami, Florida, this 17th day of June,

2019.

                                          ______________________________________
                                          CHRIS M. McALILEY
                                          UNITED STATES MAGISTRATE JUDGE
Copies Furnished to:
      The Honorable Darrin P. Gayles
      Counsel of Record

                                             17
